946 So.2d 618 (2007)
Juan Marcos PEREZ, Appellant,
v.
James R. McDONOUGH, Florida Department of Corrections, Appellee.
No. 1D05-5410.
District Court of Appeal of Florida, First District.
January 9, 2007.
Juan Marcos Perez, pro se, Appellant.
Charlie Crist, Attorney General, and Rosa Carson, General Counsel, Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
The circuit court's order dismissing appellant's habeas petition without prejudice to filing of a motion for post-conviction relief in the county where the judgment of *619 conviction and sentence were rendered is AFFIRMED.
BROWNING, C.J., BARFIELD, and VAN NORTWICK, JJ., concur.